Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 183-203 are pending in the present application.  Claims 187-202 stand withdrawn from further consideration as being drawn to a nonelected invention/species.  Claims 183-186 and 203 will be examined according to MPEP § 803.02.

Rejections - 35 USC § 103
The rejection of claims 183-186 and 203 under 35 USC 103(a) over Jayaprakasam et al. (Life Sciences, 2003 cited by applicant in parent case) as evidenced by Bundgaard, 1991, Bolger et al. (US 5,232,917), Dorn et al. (US 5,512,570) and Price et al. (US 6,933,312) is maintained. See page 2, paragraph 5 of Office Action dated 09/13/2021.
Jayaprakasam et al. teaches withanolides, such as: 

    PNG
    media_image1.png
    242
    389
    media_image1.png
    Greyscale
, having antiproliferative property (see the entire article, 

The instant claims differ from Jayaprakasam et al. by reciting the corresponding 3-sulfate with additional esterification at 27- or 4, 27- positions, such as,

    PNG
    media_image2.png
    185
    567
    media_image2.png
    Greyscale
(see instant claim 203).

However, as noted in previous Office Actions, the prior art teaches esters, such as, sulfate, carboxylate (as recited by the instant claims and evidence by Xu et al., 2008) and ethers as well-known prodrugs (see for example, Price, col. 3, lines 16-27; see also Bundgaard, 1991, page 149, Table 5.4 and page 154, Table 5.5; Bolger et al. (US 5,232,917), col. 4, lines 55-68;). The art also teaches
Esterification at various sites (see for example, Ichikawa et al., 2006) and
Various advantages such as improved drug efficacy, reduction of unwanted side effect(s), enhanced stability, etc. (see for example, Dorn, lines 48-57).
Based on the teachings of Jayaprakasam and the level of skill of the ordinary artisan in the art at the time of the present invention, the skilled artisan would have the reasonable that esterification of one or more of the hydroxyl groups of the prior art compound would result in compound(s) with various advantages.

Again, as recognized by MPEP § 2143, combining prior art elements according 
KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
Therefore, the claimed invention is rendered prima facie obvious.

The rejection of claims 183-186 and 203 under 35 U.S.C. 103(a) over Ichikawa et al. (Mol. Cancer Ther., 2006 cited by applicant in parent case) as evidenced by Bundgaard, 1991, Bolger et al. (US 5,232,917), Dorn et al. (US 5,512,570) and Price et al. (US 6,933,312) is maintained. See page 4, paragraph 6 of Office Action dated 09/13/2021.
Ichikawa et al. teaches withanolides, such as, 

    PNG
    media_image3.png
    157
    243
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    161
    243
    media_image4.png
    Greyscale
, potentiate apoptosis, inhibit invasion and abolish osteoclastogenesis (see the entire article, especially Figure 1, compounds WS-7 and WS-8; page 1439, Results, 2nd paragraph).

The instant claims differ from Ichikawa et al. by reciting the 3-sulfated derivative of the prior art compound, WS-8.

Based on the knowledge in the art at the time of the present invention as discussed above, the production of the prodrugs including the corresponding 3-sulfate derivative of the prior art compound is rendered prima facie obvious. The motivation would be based on the desire to obtain additional prodrugs with improved properties as taught by the secondary references.
Additionally, as recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409). 
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
Xu et al. reference is not prior art because of the date;
the rejection is improperly based on misunderstanding of the term “sulfate prodrug” used in cited references; and
The term “prodrug” in particular “sulfate prodrug” refers to a sulfate ester that is hydrolyzed in vivo to liberate the corresponding hydroxyl group as the active compound; the sulfate group in compound of Formula I does NOT hydrolyze in vivo to produce the corresponding hydroxy compound of Formula II. That is, the sulfate group on the 3-position does NOT hydrolyze in vivo to produce a compound of Formula II. As the previously submitted declaration of Professor Gunatilaka (submitted on February 10, 2021) clearly states, the sulfate group in compound of Formula I does NOT hydrolyze in vivo to produce the corresponding hydroxyl group as alleged in the Office Action. See paragraph 5 of the declaration submitted on February 10, 2021. This is surprising and unexpected and is contrary to typical sulfate groups in other compounds, which do hydrolyze to produce the corresponding hydroxyl group.
Applicant’s argument was considered but not persuasive for the following reasons.
First, the examiner understands that Xu is not prior art.  Xu was cited to show that which would be obvious to the skilled artisan in the medical/pharmaceutical and, thus, the fact that it is not prior art is not relevant.
Second, applicant continues to argue the claimed compounds are not prodrugs because the sulfate group is not cleaved as would be expected (see both the remarks and declaration reference by applicant).
As evidenced by Xu and would be obvious to the skilled artisan the 3-sulfate 


    PNG
    media_image5.png
    308
    653
    media_image5.png
    Greyscale


Lastly, even if one agrees that the claimed 3-sulfate derivatives of the prior art compounds do not undergo cleavage (for the record, the examiner is not agreeing to said argument), the issue is one of obviousness to the skilled artisan in the art based on the knowledge in said art (i.e., medical/pharmaceutical art).  
In the medical/pharmaceutical art, esters, including sulfates and carboxylates, and the production of said derivatives of known compounds as prodrugs are well-known in the art (see for example, Bundgaard, 1991 and Ferriz et al., 2010, attached hereto).  The fact that applicant adds a well-known group to a known compound in a manner that would have been obvious to the skilled artisan in the art at the time of the invention is not considered unobvious.  The fact that applicant might determine differences in metabolism does not render the compound unobvious.  
As noted in the previous Office Action, applicant has not shown that the addition of a 3-sulfate moiety to the prior art compounds would result in biological properties not 
For these reasons, the rejections of claims 183-186 and 203 under 35 USC 103(a) over (i) Jayaprakasam et al. (Life Sciences, 2003 cited by applicant in parent case) as evidenced by Bundgaard, 1991, Bolger et al. (US 5,232,917), Dorn et al. (US 5,512,570) and Price et al. (US 6,933,312) and (ii) Ichikawa et al. (Mol. Cancer Ther., 2006 cited by applicant in parent case) as evidenced by Bundgaard, 1991, Bolger et al. (US 5,232,917), Dorn et al. (US 5,512,570) and Price et al. (US 6,933,312) are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628